Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
05/20/2016 09:07 AM CDT




                                                        - 577 -
                                           Nebraska A dvance Sheets
                                            293 Nebraska R eports
                                              DEINES v. ESSEX CORP.
                                                Cite as 293 Neb. 577




                                        Douglas G. Deines, appellee, v.
                                        Essex Corporation, appellant.
                                                   ___ N.W.2d ___

                                          Filed May 20, 2016.     No. S-15-170.

                1.	 Jurisdiction: Appeal and Error. Before reaching the legal issues
                    presented for review, it is the duty of an appellate court to determine
                    whether it has jurisdiction over the matter before it. That is so even
                    where no party has raised the issue.
                2.	 Judgments. A judgment is the final determination of the rights of the
                    parties in an action.
                3.	 Final Orders. An order is final for purposes of appeal if it affects a
                    substantial right and (1) determines the action and prevents a judgment,
                    (2) is made during a special proceeding, or (3) is made on summary
                    application in an action after judgment is rendered.
                4.	 Final Orders: Motions to Dismiss: Appeal and Error. Every order
                    vacating an order of dismissal and reinstating a case is not a final and
                    appealable order; rather, each order must be analyzed to see if it com-
                    ports with the statutory requirements of a final order.
                5.	 Final Orders: Appeal and Error. Whether an order affects a substan-
                    tial right depends on whether it affects with finality the rights of the
                    parties in the subject matter. It also depends on whether the right could
                    otherwise effectively be vindicated. An order affects a substantial right
                    when the right would be significantly undermined or irrevocably lost by
                    postponing appellate review.
                6.	 Final Orders. An order affects a substantial right if it affects the subject
                    matter of the litigation, such as diminishing a claim or defense that was
                    available to one of the parties.
                7.	 Final Orders: Trial. The fact than an order may move the case forward
                    to trial does not mean that the order affects a substantial right of the
                    opposing party. Ordinary burdens of trial do not necessarily affect a
                    substantial right.
                                      - 578 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                             DEINES v. ESSEX CORP.
                               Cite as 293 Neb. 577

   Appeal from the District Court for Douglas County: Leigh
A nn R etelsdorf, Judge. Appeal dismissed.
  Michaelle L. Baumert, of Kutak Rock, L.L.P., and, on brief,
Henry L. Wiedrich, of Husch Blackwell, L.L.P., for appellant.
   Timothy S. Dowd, of Dowd, Howard & Corrigan, L.L.C.,
for appellee.
  Heavican, C.J., Wright, Connolly, Miller-Lerman, Cassel,
and Stacy, JJ.
   Stacy, J.
   The plaintiff below, Douglas G. Deines, filed a civil action
that was dismissed by the district court for failure to prosecute.
Deines then filed a motion to vacate the dismissal and rein-
state the case, which the court granted. The defendant below,
Essex Corporation (Essex), has appealed, claiming the trial
court erred in vacating the order of dismissal and reinstat-
ing the case. We conclude Essex has appealed from an order
which is neither a judgment nor a final order, and we dismiss
the appeal.
                       BACKGROUND
   In May 2013, Deines filed a complaint seeking to recover
earned commissions from his former employer under the
Nebraska Wage Payment and Collection Act.1 Essex filed an
answer which, among other things, alleged Deines had been
paid all commissions he was owed. After the case had been
pending for approximately 15 months, the trial court issued a
notice of intent to dismiss. The notice required the parties to
take certain action within 30 days or the case would be dis-
missed for want of prosecution. No action was taken within
the prescribed time. On November 13, 2014, the court entered
an order dismissing the case for want of prosecution. Deines
subsequently filed a motion to reinstate the case.

 1	
      Neb. Rev. Stat. § 48-1228 et seq. (Reissue 2010).
                                      - 579 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                             DEINES v. ESSEX CORP.
                               Cite as 293 Neb. 577

   At the hearing on the motion to reinstate, the parties offered
affidavits reflecting their respective version of events. It was
acknowledged that the order of dismissal was entered during
the 2014 court term and that the motion to reinstate (more
properly characterized as a motion to vacate the order of
dismissal)2 was not filed until January 21, 2015—roughly
3 weeks after commencement of the 2015 court term. After
receiving evidence and considering the arguments of counsel,
the court granted the motion and reinstated the case. Essex
filed this appeal.
                  ASSIGNMENT OF ERROR
   Essex assigns, restated, that the district court exceeded its
equitable authority when it vacated the order of dismissal after
the commencement of a new term.
                        JURISDICTION
   [1] Before reaching the legal issues presented for review, it
is the duty of an appellate court to determine whether it has
jurisdiction over the matter before it.3 That is so even where,
as here, no party has raised the issue.4
   Neb. Rev. Stat. § 25-1911 (Reissue 2008) gives appellate
courts jurisdiction to review “[a] judgment rendered or final
order made by the district court . . . for errors appearing on
the record.” In this appeal, whether we have jurisdiction to
review the district court’s order depends on whether Essex has
appealed from either a judgment or a final order.
   [2] The term “judgment” has a very specific statutory defini-
tion in the context of appellate jurisdiction. Under Neb. Rev.

 2	
      See Molczyk v. Molczyk, 285 Neb. 96, 825 N.W.2d 435 (2013) (court treats
      motion to reinstate case after order of dismissal as motion to vacate the
      order).
 3	
      Williams v. Baird, 273 Neb. 977, 735 N.W.2d 383 (2007); Webb v.
      American Employers Group, 268 Neb. 473, 684 N.W.2d 33 (2004).
 4	
      Wilczewski v. Charter West Nat. Bank, 290 Neb. 721, 861 N.W.2d 700
      (2015).
                                     - 580 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                             DEINES v. ESSEX CORP.
                               Cite as 293 Neb. 577

Stat. § 25-1301(1) (Reissue 2008), “[a] judgment is the final
determination of the rights of the parties in an action.”
    Here, the order vacating dismissal and reinstating the case is
not a judgment. It does not address or decide the merits of the
action and makes no final determination of the parties’ rights.
The order merely returns the case to the court’s active docket
for eventual resolution on the merits. Nor was the court’s ear-
lier order dismissing the case for want of prosecution a judg-
ment under § 25-1301. The order of dismissal was without
prejudice to a future action,5 so it had no impact on the merits
of the action. Although the order dismissed the action for fail-
ure to comply with the show cause order and thus effectively
ended the case, it did so without finally determining the rights
of the parties, and was not a judgment.
    [3] We next consider whether the order vacating dismissal
and reinstating the case is a final order for purposes of inter-
locutory appeal under Neb. Rev. Stat. § 25-1902 (Reissue
2008). An order is final for purposes of appeal under § 25-1902
if it affects a substantial right and (1) determines the action and
prevents a judgment, (2) is made during a special proceeding,
or (3) is made on summary application in an action after judg-
ment is rendered.6
    [4] In Jarrett v. Eichler,7 we broadly stated that “an order
vacating a dismissal made within the same term in which the
dismissal was granted is a final and appealable order.” Our
opinion in Jarrett, however, concluded the order was final and
appealable only after determining it (1) was made in a special
proceeding and (2) affected a substantial right. We therefore do
not read Jarrett to adopt a blanket rule that every order vacat-
ing a dismissal and reinstating a case is final and appealable.
Rather, the statutory criteria of § 25-1902 must be applied to
determine whether the order appealed from is final.

 5	
      See Neb. Rev. Stat. § 25-601 (Reissue 2008).
 6	
      § 25-1902.
 7	
      Jarrett v. Eichler, 244 Neb. 310, 313, 506 N.W.2d 682, 684 (1993).
                                     - 581 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                            DEINES v. ESSEX CORP.
                              Cite as 293 Neb. 577

   We recognize that determining whether an order fits within
any of the three categories described in § 25-1902 is often
challenging for practitioners and judges.8 However, in this
appeal, it is not necessary to decide whether the order vacating
dismissal and reinstating the case fits into any of the three cat-
egories, because the dispositive issue here is whether the order
affects a substantial right in the action.
   [5,6] Numerous factors determine whether an order affects a
substantial right for purposes of interlocutory appeal. Broadly,
these factors relate to the importance of the right and the
importance of the effect on the right by the order at issue.9 It
is not enough that the right itself be substantial; the effect of
the order on that right must also be substantial.10 Whether the
effect of an order is substantial depends on “‘whether it affects
with finality the rights of the parties in the subject matter.’”11 It
also depends on whether the right could otherwise effectively
be vindicated.12 An order affects a substantial right when the
right would be significantly undermined or irrevocably lost
by postponing appellate review.13 Stated another way, an order
affects a substantial right if it “‘affects the subject matter of
the litigation, such as diminishing a claim or defense that was
available to the appellant prior to the order from which he or
she is appealing.’”14
   In Jarrett,15 we found the order vacating dismissal and rein-
stating the case affected a substantial right because it destroyed

 8	
      See, generally, John P. Lenich, What’s So Special About Special
      Proceedings? Making Sense of Nebraska’s Final Order Statute, 80 Neb. L.
      Rev. 239 (2001).
 9	
      See State v. Jackson, 291 Neb. 908, 870 N.W.2d 133 (2015).
10	
      See id.
11	
      Id. at 914, 870 N.W.2d at 138.
12	
      Id.
13	
      Id.
14	
      Id.
15	
      Jarrett v. Eichler, supra note 7.
                                     - 582 -
                         Nebraska A dvance Sheets
                          293 Nebraska R eports
                             DEINES v. ESSEX CORP.
                               Cite as 293 Neb. 577

an affirmative defense that was available to the defendants
once the action was dismissed for want of prosecution after the
applicable statute of limitations had run. Here, unlike Jarrett,
there is nothing in the record to suggest the order vacating dis-
missal and reinstating the action affects a substantial right of
Essex. To the contrary, during oral argument, counsel for Essex
agreed the order here did not diminish any claim or defense
that was available before the case was reinstated.
    [7] The order vacating dismissal and reinstating the case
merely put the parties back in the same posture as before the
action was dismissed for want of prosecution—working toward
eventual resolution on the merits. “The fact that an order
. . . may move the case forward to trial does not mean that the
order affects a substantial right of the opposing party. Ordinary
burdens of trial do not necessarily affect a substantial right.”16
The order reinstating the case does not affect with finality the
parties’ rights in this action, and nothing in the record suggests
any party’s rights will be diminished, undermined, or lost by
postponing appellate review.17
    We conclude on this record that the order vacating dismissal
and reinstating the action is not a final order under § 25-1902,
because it does not affect a substantial right.
                         CONCLUSION
   The district court’s order vacating the judgment of dismissal
without prejudice and reinstating the action is not immedi-
ately appealable, because it is neither a final judgment under
§ 25-1301 nor a final order under § 25-1902. We have no juris-
diction over this interlocutory appeal.
                                              A ppeal dismissed.

16	
      Platte Valley Nat. Bank v. Lasen, 273 Neb. 602, 611, 732 N.W.2d 347, 353
      (2007).
17	
      See id.